Exhibit 99.1 Media: Investors: Srikant Ramaswami Louise Mehrotra Johnson & Johnson Johnson & Johnson (609)730-2658(o) (732) 524-6491 (609)647-8195 (mobile) Bill Price Lesley Fishman Johnson & Johnson Johnson & Johnson (732)524-6623 (o) (732) 524-3922 (732)668-3735 (mobile) Mary Stutts Chris Burns Elan Elan (650)794-4403 (800) 252-3526 Niamh Lyons David Marshall Elan Elan +353 1-663-3602 +353 1-709-4444 Johnson & Johnson and Elan Corporation plc Announce Definitive Agreement First-in-Class Alzheimer’s Treatments Expand Existing J&J Neuroscience Pipeline Johnson & Johnson Equity Investment Provides Financial Flexibility for Elan New Brunswick, N.J., and Dublin, Ireland, July 2, 2009 – Johnson & Johnson (NYSE: JNJ) and Elan Corporation plc (NYSE: ELN) today announced a definitive agreement whereby Johnson & Johnsonwill acquire substantially all of the assets and rights of Elanrelated to its Alzheimer’s Immunotherapy Program (AIP Program), through a newly formed company. In addition, Johnson & Johnson, through its affiliate, will invest $1 billion in Elan in exchange for newly issued American Depositary Receipts (ADRs) of Elan which will represent 18.4% of Elan’s outstanding ordinary shares. The AIP Program represents Elan’s interest ina collaboration with Wyeth to research, develop and commercialize selective products for the treatment and/or prevention of neurodegenerative conditions, including Alzheimer’s disease. Johnson & Johnson, through its affiliate, will assume and continue Elan’sactivities with Wyeth under the AIP Program and will initially commit up to $500 million to continue the development and launch activities of bapineuzumab, a potential first-in-class treatment that is being evaluated for slowing the progression of Alzheimer’s disease, as well as other compounds.The agreement provides for additional funding obligations of the parties if needed. In consideration for the transfer of these rights and assets, Elan will receive a 49.9% equity interest in the newly formed Johnson & Johnson company that will acquire the AIP program. Elan will be entitled to a 49.9% share of the profits and certain royalty payments upon the commercialization of products under the collaboration with Wyeth. The AIP Program includes multiple compounds being evaluated for slowing the progression of Alzheimer’s disease. The lead compound (bapineuzumab), administered intravenously once every three months, is currently in Phase 3 clinical trials.
